

REDFIN CORPORATION
2017 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD


Unless otherwise defined herein, the terms defined in the Redfin Corporation
(“Redfin”) 2017 Equity Incentive Plan (the “Plan”) will have the same meanings
in this Notice of Restricted Stock Unit Award and the electronic representation
of this Notice of Restricted Stock Unit Award established and maintained by
Redfin or a third party designated by Redfin (this “Notice”).
 
Name:
 
 
 
 
 
Address:
 



You (the “Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) to acquire Shares of Redfin’s Common Stock under the Plan subject to
the terms and conditions of the Plan, this Notice and the attached Restricted
Stock Unit Award Agreement (the “Agreement”), including any applicable
country-specific provisions in any appendix attached hereto (the “Appendix”),
which constitutes part of the Agreement.
 
Grant Number:
 
 
 
 
 
 
 
 
 
Number of RSUs:
 
 
 
 
 
 
 
 
 
Date of Grant:
 
 
 
 
 
 
 
 
 
Vesting Commencement Date:
 
 
 
 
 
 
 
 
 
Expiration Date:
 
The earlier to occur of: (a) the date on which settlement of all RSUs granted
hereunder occurs and (b) the tenth anniversary of the Date of Grant. This RSU
expires earlier if Participant’s Service as an Employee or Director terminates
earlier, as described in the Agreement.
 
 
 
 
 
 
 
Vesting Schedule:
 
[Insert applicable vesting schedule]
 



By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant acknowledges and agrees to the following:


Participant understands that Participant’s relationship with Redfin or a Parent
or Subsidiary or Affiliate is for an unspecified duration, can be terminated at
any time (i.e., is “at-will”), except where otherwise prohibited by applicable
law and that nothing in this Notice, the Agreement or the Plan changes the
nature of that relationship. Participant acknowledges that the vesting of the
RSUs pursuant to this Notice is subject to Participant’s continuing Service as
an Employee or Director, unless the Committee otherwise determines. Participant
acknowledges that the Vesting Schedule may change prospectively in the event
that Participant’s service status changes between full- and part-time status
and/or in the event Participant is on a leave of absence, in accordance with
Redfin’s policies relating to work schedules and vesting or as determined by the
Committee. Participant also understands that this Notice is subject to the terms
and conditions of both the Agreement and the Plan, both of which are
incorporated herein by reference. Participant has read both the Agreement and
the Plan. By accepting the RSUs, Participant consents to electronic delivery as
set forth in the Agreement.


PARTICIPANT
 
REDFIN CORPORATION
 
 
 
 
 
Signature:
 
 
By:
 
 
 
 
 
 
Print Name:
 
 
Its:
 





--------------------------------------------------------------------------------





REDFIN CORPORATION
2017 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


Unless otherwise defined in this Restricted Stock Unit Award Agreement (this
“Agreement”), any capitalized terms used herein will have the meaning ascribed
to them in the Redfin Corporation 2017 Equity Incentive Plan (the “Plan”).
Participant has been granted Restricted Stock Units (“RSUs”) to acquire Shares
of Common Stock of Redfin Corporation (the “Redfin”), subject to the terms and
conditions of the Plan, the Notice of Restricted Stock Unit Award (the “Notice”)
and this Agreement, including any applicable country-specific provisions in any
appendix attached hereto (the “Appendix”), which constitutes part of this
Agreement.
1.    Settlement. Settlement of RSUs will be made within 30 days following the
applicable date of vesting under the Vesting Schedule set forth in the Notice.
Settlement of RSUs will be in Shares. No fractional RSUs or rights for
fractional Shares will be created pursuant to this Agreement.
2.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant will have no ownership of the Shares
allocated to the RSUs and will have no rights to dividends or to vote such
Shares.
3.    Dividend Equivalents. Dividends, if any (whether in cash or Shares), will
not be credited to Participant.
4.    Non-Transferability of RSUs. The RSUs and any interest therein will not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of in
any manner other than by will or by the laws of descent or distribution or court
order or unless otherwise permitted by the Committee on a case-by-case basis.
5.    Termination; Leave of Absence; Change in Status. If Participant’s Service
as an Employee or Director terminates for any reason, all unvested RSUs will be
forfeited to Redfin immediately, and all rights of Participant to such RSUs
automatically terminate without payment of any consideration to Participant,
unless the Committee otherwise determines. Participant’s Service as an Employee
or Director will be considered terminated as of the date Participant is no
longer providing services as an Employee or Director (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where Participant is employed or the
terms of Participant’s employment agreement, if any) and will not, subject to
the laws applicable to Participant’s Award, be extended by any notice period
mandated under local laws (e.g., Service would not include a period of “garden
leave” or similar period). Participant acknowledges and agrees that the Vesting
Schedule may change prospectively in the event Participant’s service status
changes between full- and part-time status and/or in the event Participant is on
an approved leave of absence in accordance with Redfin’s policies relating to
work schedules and vesting of awards or as determined by the Committee.
Participant acknowledges that the vesting of the Shares pursuant to the Notice
and this Agreement is subject to Participant’s continued Service as an Employee
or Director, unless the Committee otherwise determines. In case of any dispute
as to whether termination of Service as an Employee or Director has occurred,
the Committee will have sole discretion to determine whether such termination of
Service as an Employee or Director has occurred and the effective date of such
termination (including whether Participant may still be considered to be
providing services while on an approved leave of absence).
6.    Withholding Taxes.
(a)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by Redfin or, if different, a Parent, Subsidiary or Affiliate
employing or retaining Participant (the “Employer”), the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to Participant’s participation in the
Plan and legally


1

--------------------------------------------------------------------------------




applicable to Participant (“Tax-Related Items”), is and remains Participant’s
responsibility and may exceed the amount actually withheld by Redfin or the
Employer. Participant further acknowledges that Redfin and/or the Employer (i)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSUs, including, but not
limited to, the grant, vesting or settlement of the RSUs and the subsequent sale
of Shares acquired pursuant to such settlement and the receipt of any dividends;
and (ii) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the RSUs to reduce or eliminate Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if Participant is subject to Tax-Related Items in more than one jurisdiction,
Participant acknowledges that Redfin and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction. PARTICIPANT SHOULD CONSULT A TAX ADVISER APPROPRIATELY
QUALIFIED IN THE COUNTRY OR COUNTRIES IN WHICH PARTICIPANT RESIDES OR IS SUBJECT
TO TAXATION BEFORE DISPOSING OF THE SHARES.
(b)    Withholding. Prior to any relevant taxable or tax withholding event, as
applicable, Participant agrees to make adequate arrangements satisfactory to
Redfin and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes Redfin and/or the Employer, or their respective agents,
at their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following:
(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by Redfin and/or the Employer; or

(ii)
withholding from proceeds of the sale of Shares acquired upon settlement of the
RSUs either through a voluntary sale or through a mandatory sale arranged by
Redfin (on Participant’s behalf pursuant to this authorization); or

(iii)
withholding in Shares to be issued upon settlement of the RSUs, provided Redfin
only withholds the number of Shares necessary to satisfy no more than the
maximum applicable statutory withholding amounts; or

(iv)
Participant’s payment of a cash amount (including by check representing readily
available funds or a wire transfer); or

(v)
any other arrangement approved by the Committee and permitted by applicable law;

all under such rules as may be established by the Committee and in compliance
with Redfin’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if Participant is a Section 16 officer of
Redfin under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) will establish the method of withholding
from alternatives (i)-(v) above, and the Committee will establish the method
prior to the Tax-Related Items withholding event. Unless determined otherwise by
the Committee in advance of a Tax-Related Items withholding event, the method of
withholding for this RSU will be (iii) above.
Depending on the withholding method, Redfin may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates or other
applicable withholding rates, including up to maximum applicable rates, in which
case Participant will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Stock equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items. The Fair Market Value of
these Shares, determined as of the effective date when taxes otherwise would
have been withheld in cash, will be applied as a credit against the Tax-Related
Items withholding.


2

--------------------------------------------------------------------------------




Finally, Participant agrees to pay to Redfin or the Employer any amount of
Tax-Related Items that Redfin or the Employer may be required to withhold or
account for as a result of Participant’s participation in the Plan that cannot
be satisfied by the means previously described. Redfin may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if Participant fails
to comply with his or her obligations in connection with the Tax-Related Items.
7.    Nature of Grant. By accepting the RSUs, Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by Redfin, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by Redfin at
any time, to the extent permitted by the Plan;
(b)    the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;
(c)    all decisions with respect to future RSU or other grants, if any, will be
at Redfin’s sole discretion;
(d)    the RSU grant and Participant’s participation in the Plan will not create
a right to employment or be interpreted as forming an employment or services
contract with Redfin, the Employer or any Parent or Subsidiary or Affiliate;
(e)    Participant is voluntarily participating in the Plan;
(f)    the RSUs and the Shares subject to the RSUs are not intended to replace
any pension rights or compensation;
(g)    the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(h)    the future value of the Shares underlying the RSUs is unknown,
indeterminable and cannot be predicted with certainty;
(i)    no claim or entitlement to compensation or damages will arise from
forfeiture of the RSUs resulting from Participant’s termination of Service as an
Employee or Director (for any reason whatsoever, whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any), and in
consideration of the grant of the RSUs to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
Redfin, or any Parent or Subsidiary or Affiliate or the Employer, waives his or
her ability, if any, to bring any such claim, and releases Redfin, any Parent or
Subsidiary or Affiliate and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant will be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;
(j)    unless otherwise provided in the Plan or by Redfin in its discretion, the
RSUs and the benefits evidenced by this Agreement do not create any entitlement
to have the RSUs or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any Corporate Transaction affecting the Shares; and
(k)    the following provisions apply only if Participant is providing services
outside the United States:


3

--------------------------------------------------------------------------------




(i)
the RSUs and the Shares subject to the RSUs are not part of normal or expected
compensation or salary for any purpose;

(ii)
Participant acknowledges and agrees that neither Redfin, the Employer nor any
Parent or Subsidiary or Affiliate will be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the RSUs or of any amounts due to Participant
pursuant to the settlement of the RSUs or the subsequent sale of any Shares
acquired upon settlement.

8.    No Advice Regarding Grant. Redfin is not providing any tax, legal or
financial advice, nor is Redfin making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
9.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, Redfin and any Parent, Subsidiary or
Affiliate for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.
Participant understands that Redfin and the Employer may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address, email address and telephone number, date of birth, social
insurance number, passport number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in Redfin,
details of all RSUs or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.
Participant understands that Data will be transferred to the stock plan service
provider as may be designated by Redfin from time to time or its affiliates or
such other stock plan service provider as may be selected by Redfin in the
future, which is assisting Redfin with the implementation, administration and
management of the Plan. Participant understands that the recipients of the Data
may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country. Participant understands that if he or
she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative. Participant authorizes Redfin, the
stock plan service provider as may be designated by Redfin from time to time,
and its affiliates, and any other possible recipients which may assist Redfin
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing his
or her participation in the Plan. Participant understands that Data will be held
only as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that if he or she resides
outside the United States, he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing Participant’s consent is
that Redfin would not be able to grant Participant RSUs or other equity awards
or administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of


4

--------------------------------------------------------------------------------




Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
10.    Language. If Participant has received this Agreement, or any other
document related to the RSU and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
11.    Appendix. Notwithstanding any provisions in this Agreement, the RSU grant
will be subject to any special terms and conditions set forth in any Appendix to
this Agreement for Participant’s country. Moreover, if Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to Participant, to the extent Redfin determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Appendix constitutes part of this Agreement.
12.    Imposition of Other Requirements. Redfin reserves the right to impose
other requirements on Participant’s participation in the Plan, on the RSUs and
on any Shares acquired under the Plan, to the extent Redfin determines it is
necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
13.    Acknowledgement. Redfin and Participant agree that the RSUs are granted
under and governed by the Notice, this Agreement and by the provisions of the
Plan (incorporated herein by reference). Participant: (a) acknowledges receipt
of a copy of the Plan and the Plan prospectus, (b) represents that Participant
has carefully read and is familiar with their provisions, and (c) hereby accepts
the RSUs subject to all of the terms and conditions set forth herein and those
set forth in the Plan and the Notice.
14.    Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement will not be construed as
a waiver of any rights of such party.
15.    Compliance with Laws and Regulations. The issuance of Shares and any
restriction on the sale of Shares will be subject to and conditioned upon
compliance by Redfin and Participant with all applicable state, federal and
local laws and regulations and with all applicable requirements of any stock
exchange or automated quotation system on which Redfin’s Common Stock may be
listed or quoted at the time of such issuance or transfer. Participant
understands that Redfin is under no obligation to register or qualify the Common
Stock with any state, federal or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the Shares. Further, Participant agrees that Redfin will have unilateral
authority to amend the Plan and this RSU Agreement without Participant’s consent
to the extent necessary to comply with securities or other laws applicable to
issuance of Shares. Finally, the Shares issued pursuant to this RSU Agreement
will be endorsed with appropriate legends, if any, determined by Redfin.
16.    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision will be excluded from this Agreement, (b) the balance of this
Agreement will be interpreted as if such provision were so excluded and (c) the
balance of this Agreement will be enforceable in accordance with its terms.


5

--------------------------------------------------------------------------------




17.    Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.


Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the Western District of Washington or
the Superior Court of King County, Washington. Each of the parties hereby
represents and agrees that such party is subject to the personal jurisdiction of
said courts; hereby irrevocably consents to the jurisdiction of such courts in
any legal or equitable proceedings related to, concerning or arising from such
dispute, and waives, to the fullest extent permitted by law, any objection which
such party may now or hereafter have that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in such courts is improper or that such proceedings have been
brought in an inconvenient forum.
18.    No Rights as Employee, Director or Consultant. Nothing in this Agreement
will affect in any manner whatsoever the right or power of Redfin, or a Parent
or Subsidiary or Affiliate, to terminate Participant’s Service, for any reason,
with or without Cause.
19.    Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance (whether in writing, electronically or otherwise) of
the Notice, Participant and Redfin agree that the RSUs are granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify Redfin upon any change in Participant’s residence
address indicated on the Notice. By acceptance of the RSUs, Participant agrees
to participate in the Plan through an on-line or electronic system established
and maintained by Redfin or a third party designated by Redfin and consents to
the electronic delivery of the Notice, this Agreement, the Plan, account
statements, Plan prospectuses required by the U.S. Securities and Exchange
Commission, U.S. financial reports of Redfin, and all other documents that
Redfin is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements) or other communications or
information related to the RSUs and current or future participation in the Plan.
Electronic delivery may include the delivery of a link to Redfin intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other delivery determined at Redfin’s
discretion. Participant acknowledges that Participant may receive from Redfin a
paper copy of any documents delivered electronically at no cost if Participant
contacts Redfin by telephone, through a postal service or electronic mail to
Stock Administration. Participant further acknowledges that Participant will be
provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, Participant understands that Participant
must provide on request to Redfin or any designated third party a paper copy of
any documents delivered electronically if electronic delivery fails. Also,
Participant understands that Participant’s consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if Participant has provided an electronic mail address), at any time
by notifying Redfin of such revised or revoked consent by telephone, postal
service or electronic mail to Stock Administration. Finally, Participant
understands that Participant is not required to consent to electronic delivery
if local laws prohibit such consent.
20.    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant’s
ability to acquire or sell the Shares or rights to Shares under the Plan during
such times as Participant is considered to have “inside information” regarding
Redfin (as defined by the laws in Participant’s country). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Redfin insider trading policy.
Participant


6

--------------------------------------------------------------------------------




acknowledges that it is Participant’s responsibility to comply with any
applicable restrictions, and Participant is advised to speak to Participant’s
personal advisor on this matter.
21.    Code Section 409A. For purposes of this Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this RSU
Agreement in connection with Participant’s termination of employment constitute
deferred compensation subject to Section 409A, and Participant is deemed at the
time of such termination of employment to be a “specified employee” under
Section 409A, then such payment will not be made or commence until the earlier
of (i) the expiration of the six-month period measured from Participant’s
separation from service from Redfin or (ii) the date of Participant’s death
following such a separation from service; provided, however, that such deferral
will only be effected to the extent required to avoid adverse tax treatment to
Participant including, without limitation, the additional tax for which
Participant would otherwise be liable under Section 409A(a)(1)(B) in the absence
of such a deferral. To the extent any payment under this RSU Agreement may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment will be deemed a short-term deferral, even if it may also qualify for an
exemption from Section 409A under another provision of Section 409A. Payments
pursuant to this section are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
22.    Award Subject to Redfin Clawback or Recoupment. To the extent permitted
by applicable law, the RSUs will be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or
required by law during the term of Participant’s employment or other Service
that is applicable to Participant. In addition to any other remedies available
under such policy and applicable law, Redfin may require the cancellation of
Participant’s RSUs (whether vested or unvested) and the recoupment of any gains
realized with respect to Participant’s RSUs.
BY ACCEPTING THIS AWARD OF RSUS, PARTICIPANT AGREES TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.




7

--------------------------------------------------------------------------------





APPENDIX
Canada


The following provisions shall amend and replace the referenced sections of the
Redfin Corporation 2017 Equity Incentive Plan for grants of Restricted Stock
Units to Canadian Employees.


9.3.    Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, if Participant’s Service terminates for any reason, including
due to Disability, vesting ceases immediately, and all rights of Participant to
vesting automatically terminate without payment of any consideration to
Participant as of the Termination Date (unless determined otherwise by the
Committee).


28.6.    “Cause” means any reason which would entitle Redfin to terminate the
Participant’s Services without notice or payment in lieu of notice at common law
and includes, without limiting the generality of the foregoing: (i) dishonesty,
fraud, misconduct or negligence in connection with Redfin duties, (ii)
unauthorized disclosure or use of Redfin’s confidential or proprietary
information, (iii) misappropriation of a business opportunity of Redfin, (iv)
materially aiding a Redfin competitor, (v) the criminal conviction of the
Participant of an offence involving moral turpitude, dishonesty or a breach of
trust; (vi) failure or refusal to attend to the duties or obligations of the
Participant’s position or Redfin’s rules, policies or procedures; or (vii) any
other reason that would constitute just cause at common law. The determination
as to whether a Participant is being terminated for Cause will be made in good
faith by Redfin and will be final and binding on the Participant. The foregoing
definition does not in any way limit Redfin’s ability to terminate a
Participant’s employment or consulting relationship at any time as provided in
Section 20 above. The term “Redfin” will be interpreted to include any
Subsidiary or Parent, as appropriate. Notwithstanding the foregoing, the
foregoing definition of “Cause” may, in part or in whole, be modified or
replaced in each individual employment agreement, Award Agreement or other
applicable agreement with any Participant, and such definition supersedes the
definition provided in this Section 28.6.


28.13.    “Disability” means a physical or mental incapacity that prevents the
Participant from performing the essential duties of the Participant’s Service to
Redfin or any Parent, Subsidiary or Affiliate and which cannot be accommodated
under applicable human rights law without imposing undue hardship on Redfin or
any Parent, Subsidiary or Affiliate employing or engaging the Participant, as
determined by Redfin for purposes of the incentive stock options or other Award.


28.40.    “Service” will mean service as an Employee, Consultant, Director or
Non-Employee Director, to Redfin or a Parent, Subsidiary or Affiliate, subject
to such further limitations as may be set forth in the Plan or the applicable
Award Agreement. An Employee will not be deemed to have ceased to provide
Service in the case of a statutory-protected leave or as approved by Redfin.
Further, an Employee will not be deemed to have ceased to provide Service if a
formal policy adopted from time to time by Redfin and issued and promulgated to
employees in writing provides otherwise. However, in no event may an Award be
exercised after the expiration of the term set forth in the applicable Award
Agreement. In the event of statutory-protected leave, if expressly required by
applicable laws, vesting will continue for the period expressly required by the
legislation or Redfin-approved leave of absence and, upon a Participant’s
returning, Participant will be given vesting credit with respect to Awards to
the same extent as would have applied had the Participant continued to provide
active Service to Redfin throughout the leave on the same terms as Participant
was providing Service immediately prior to such leave. An Employee will have
terminated employment as of the date he or she ceases to provide Service
(regardless of whether the termination is in breach of local employment laws or
is later found to be invalid) and employment will not be extended by any notice
period mandated by applicable


8

--------------------------------------------------------------------------------




law, including legislation and common law, provided however, that a change in
status from an Employee to a Consultant or a Non-Employee Director (or vice
versa) will not terminate a Participant’s Service, unless determined by the
Committee, in its discretion. The Committee will have sole discretion to
determine whether a Participant has ceased to provide Service and the effective
date on which the Participant ceased to provide Service.


“Termination Date” means the date on which Participant ceases to be an Employee
or Contractor, meaning the effective date on which the Employee or Contractor is
no longer providing Service to Redfin or any Parent, Subsidiary or Affiliate
(excluding any notice period which may extend beyond the date on which active
services cease). For greater clarity, such date will be determined without
regard to any applicable notice of termination, severance or termination pay,
compensation or indemnity in lieu of notice, or any claim by the Participant
thereto (whether express, implied, contractual, statutory or arising otherwise
at law).


The following paragraph shall amend and replace the last paragraph of the Notice
of Restricted Stock Unit Award under the Redfin Corporation 2017 Equity
Incentive Plan for grants of Restricted Stock Units to Canadian Employees.


Participant understands that Participant’s relationship with Redfin or a Parent
or Subsidiary or Affiliate is for an indefinite duration, can be terminated at
any time in compliance with required statutory and contractual requirements,
except where otherwise prohibited by applicable law, and that nothing in this
Notice, the Agreement or the Plan changes the nature of that relationship.
Participant acknowledges that the vesting of the RSUs pursuant to this Notice is
subject to Participant’s continued Service as an Employee or Director, unless
the Committee otherwise determines. Participant acknowledges that the Vesting
Schedule may change prospectively in the event that Participant’s service status
changes between full- and part-time status and/or in the event Participant is on
a leave of absence, in accordance with Redfin’s policies relating to work
schedules and vesting or as determined by the Committee at its sole discretion.
Participant also understands that this Notice is subject to the terms and
conditions of both the Agreement and the Plan, both of which are incorporated
herein by reference. Participant has read both the Agreement and the Plan. By
accepting the RSUs, Participant consents to electronic delivery as set forth in
the Agreement.


The following provisions shall amend and replace the referenced sections of the
Restricted Stock Unit Award Agreement under the Redfin Corporation 2017 Equity
Incentive Plan for grants of Restricted Stock Units to Canadian Employees.


5.    Termination of Services. Unless the Committee otherwise determines, if
Participant’s Service as an Employee or Director terminates for any reason,
including due to Disability, all unvested RSUs will be forfeited to Redfin
immediately, and all rights of Participant to such RSUs automatically terminate
without payment of any consideration to Participant as of the Termination Date.
Participant acknowledges and agrees that the Vesting Schedule may change
prospectively in the event Participant’s service status changes between full-
and part-time status and/or in the event Participant is on an approved leave of
absence in accordance with Redfin’s policies relating to work schedules and
vesting of awards or as determined by the Committee. Participant acknowledges
that the vesting of the Shares pursuant to the Notice and this Agreement is
subject to Participant’s continued and active Service as an Employee or
Director, unless the Committee otherwise determines. In case of any dispute as
to whether termination of Service as an Employee or Director as an Employee or
Director has occurred or the precise Termination Date, the Committee will have
sole discretion to determine whether such termination of Service has occurred
and the Termination Date.




9

--------------------------------------------------------------------------------




6.    Taxes.


(a)Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by Redfin or, if different, a Parent, Subsidiary or Affiliate
employing or retaining Participant (the “Employer”), the ultimate liability for
all income tax, contributions to the Canada Pension Plan and any other
applicable amounts that must be withheld by the Employer related to
Participant’s participation in the Plan (“Tax-Related Items”), is and remains
Participant's responsibility and may ultimately exceed the amount actually
withheld by Redfin or the Employer. Participant further acknowledges that Redfin
and/or the Employer (i) make no representations or undertakings regarding the
tax consequences of any aspect of the RSUs, including, but not limited to, the
grant, vesting or settlement of the RSUs, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate Participant’s tax liability or achieve
any particular tax result. Further, if Participant is subject to tax in more
than one jurisdiction, Participant acknowledges that Redfin and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. PARTICIPANT SHOULD CONSULT A
TAX ADVISER QUALIFIED IN THE COUNTRY OR COUNTRIES IN WHICH PARTICIPANT RESIDES
OR IS SUBJECT TO TAXATION WITH RESPECT TO THE TAX CONSEQUENCES RELATED TO THE
RSUs.


(b)Withholding. Prior to settlement of the RSUs, Participant agrees to make
adequate arrangements satisfactory to Redfin and/or the Employer to satisfy all
Tax-Related Items. In this regard, Participant authorizes Redfin and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:


(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by Redfin and/or the Employer, so long as such withheld amount is
further authorized in writing by the Participant prior to payment; or

(ii)
withholding from proceeds of the sale of Shares acquired upon settlement of the
RSUs either through a voluntary sale or through a mandatory sale arranged by
Redfin (on Participant’s behalf pursuant to this authorization); or

(iii)
withholding in Shares to be issued upon settlement of the RSUs, provided Redfin
only withholds the number of Shares necessary to satisfy no more than the
maximum applicable statutory withholding amounts; or

(iv)
Participant’s payment of a cash amount (including by check representing readily
available funds or a wire transfer); or

(v)
any other arrangement approved by the Committee and permitted by applicable law;

all under such rules as may be established by the Committee and in compliance
with Redfin’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if Participant is a Section 16 officer of
Redfin under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) will establish the method of withholding
from alternatives (i)-(v) above, and the Committee will establish the method
prior to the Tax-Related Items withholding event. Unless determined otherwise by
the Committee in advance of a Tax-Related Items withholding event, the method of
withholding for this RSU will be (iii) above.


10

--------------------------------------------------------------------------------




Depending on the withholding method, Redfin may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates or other
applicable withholding rates, including up to maximum applicable rates, in which
case Participant will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Stock equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items. The Fair Market Value of
these Shares, determined as of the effective date when taxes otherwise would
have been withheld in cash, will be applied as a credit against the Tax-Related
Items withholding.
Finally, Participant agrees to pay to Redfin or the Employer any amount of
Tax-Related Items that Redfin or the Employer may be required to withhold or
account for as a result of Participant’s participation in the Plan that cannot
be satisfied by one or more of the means previously described. Redfin may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.
7.    Nature of Grant. By accepting the RSUs, Participant acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by Redfin, it is discretionary in nature,
and it may be modified, amended, suspended or terminated by Redfin at any time
at its discretion, to the extent permitted by the Plan;
(b)the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;
(c)all decisions with respect to future RSU or other grants, if any, will be at
Redfin’s sole discretion;
(d)the RSU grant and Participant’s participation in the Plan will not create a
right to employment or continuance of employment, or be interpreted as forming
an employment or services contract with Redfin, the Employer or any Parent or
Subsidiary or Affiliate;
(e)the RSU grant and Participant’s participation in the Plan will not interfere
in any way with the right of Redfin, the Employer or any Parent or Subsidiary or
Affiliate to terminate the Participant’s employment or contract at any time;
(f)Participant is voluntarily participating in the Plan, which means you have
not been induced or required to accept the RSU grant or to participate in the
Plan by expectation of employment, engagement or appointment (or continued
employment, engagement or appointment);
(g)the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;
(h)the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not employment or contractor compensation and are not part of normal
or expected compensation for purposes of calculating any damages for wrongful
dismissal, pay in lieu of notice, termination pay, severance, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;


11

--------------------------------------------------------------------------------




(i)the future value of the Shares underlying the RSUs is unknown, indeterminable
and cannot be predicted with certainty;
(j)no claim or entitlement to compensation or damages will arise from forfeiture
of the RSUs resulting from Participant’s termination of Service as an Employee
or Director, whether or not later found to be invalid, in breach of employment
laws in the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any, or a wrongful dismissal. Participant
irrevocably agrees never to institute any claim against Redfin, or any Parent or
Subsidiary or Affiliate or the Employer, waives his or her ability, if any, to
bring any such claim, and releases Redfin, any Parent or Subsidiary or Affiliate
and the Employer from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, Participant will be deemed irrevocably to have agreed
not to pursue such claim and agrees to execute any and all documents necessary
to request dismissal or withdrawal of such claim;
(k)unless otherwise provided in the Plan or by Redfin in its discretion, the
RSUs and the benefits evidenced by this Agreement do not create any entitlement
to have the RSUs or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any Corporate Transaction affecting the Shares; and
(l)the following provisions apply only if Participant is providing services
outside the United States:
(i)
the RSUs and the Shares subject to the RSUs are not part of normal or expected
compensation or salary for any purpose;

(ii)
Participant acknowledges and agrees that neither Redfin, the Employer nor any
Parent or Subsidiary or Affiliate will be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the RSUs or of any amounts due to Participant
pursuant to the settlement of the RSUs or the subsequent sale of any Shares
acquired upon settlement.

9.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal information as described in this Agreement and any other RSU grant
materials by and among, as applicable, the Employer, Redfin and any Parent,
Subsidiary or Affiliate, or their successors or assigns, for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.
Participant understands that Redfin and the Employer may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address, email address and telephone number, date of birth, social
insurance number, passport number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in Redfin,
details of all RSUs or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan. While Redfin and the Employer generally collect your personal
inforation from you directly, Redfin and the Employer may sometimes collect
additional information from third parties including tax and social insurance
authorities.
Participant understands that Data will be transferred to the stock plan service
provider as may be designated by Redfin from time to time or its affiliates or
such other stock plan service provider as may be selected by Redfin in the
future, which is assisting Redfin with the implementation, administration and
management of the Plan. Participant understands that the


12

--------------------------------------------------------------------------------




recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country and that Participants
Data may be accessible to law enforcement or other authorities in the foreign
jurisdiction pursuant to a lawful request. Participant understands that if he or
she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative. Participant authorizes Redfin, the
stock plan service provider as may be designated by Redfin from time to time,
and its affiliates, and any other possible recipients which may assist Redfin
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing his
or her participation in the Plan. Participant understands that Data will be held
only as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that if he or she resides
outside the United States, he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing Participant’s consent is
that Redfin would not be able to grant Participant RSUs or other equity awards
or administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative. Participant acknowledges that the Data Privacy Notice applies
only to Participant’s participation in the Plan.
The following paragraph shall be included as the penultimate paragraph of the
Restricted Stock Unit Award Agreement under the Redfin Corporation 2017 Equity
Incentive Plan for grants of Restricted Stock Units to Canadian Employees.
The parties have expressly required that this Agreement, any communication and
all other contracts, documents and notices relating to this Agreement be drafted
in the English language. Les parties ont expressément exigé que la présente
convention, la communication et tous les autres contrats, documents et avis qui
y sont afférents soient rédigés dans la langue anglaise.


13